TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-15-00430-CV



   Sanadco Inc. a Texas Corporation; Mahmoud Ahmed Isba; Broadway Grocery, Inc.;
         Shariz, Inc.; Ruby & Sons Store, Inc.; and Rubina Noorani, Appellants

                                               v.

Glenn Hegar, Individually and in his Official Capacity as Comptroller of Public Accounts;
         Office of Comptroller of Public Accounts for The State of Texas; and
Ken Paxton, in his Official Capacity as Attorney General of The State of Texas, Appellees


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT
       NO. D-1-GN-13-004352, HONORABLE KARIN CRUMP, JUDGE PRESIDING



                           MEMORANDUM OPINION


PER CURIAM

              On April 27, 2015, the trial court denied appellants’ Application for Temporary

Restraining Order and Temporary Injunction. After filing a Motion for New Trial, appellants filed

a Notice of Appeal on July 13. Appellants have since filed a motion in which they state, “It now

appears that the judgment appealed from was not a final judgment because it was a denial of

temporary orders, and not on the merits of the case, thus the appeal may not be pursued until a

hearing on the merits is conducted.”

              The appeal is abated for thirty days from the date of this opinion, at which time

appellants shall file a status report informing the Court of what progress has been made in the

underlying proceeding.
Before Justices Puryear, Goodwin, and Bourland

Abated

Filed: August 27, 2015




                                             2